Case 1:20-cv-00650-CFC-JLH Document 63 Filed 04/28/21 Page 1 of 1 PageID #: 1403




  Kelly E. Farnan
  302-651-7705
  farnan@rlf.com

  April 28, 2021

 BY CM/ECF & HAND DELIVERY

 The Honorable Colm F. Connolly
 United States District Court for the District of Delaware
 J. Caleb Boggs Federal Building
 844 N. King Street
 Wilmington, DE 19801-3555

                    Re:    UCB Pharma S.A. v. Nektar Therapeutics,
                           C.A. No. 20-00650-CFC-JLH

 Dear Judge Connolly:

         Pursuant to paragraph 1 of the Court’s Standing Order for Objections Filed Under Fed. R.
 Civ. P. 72, enclosed please find courtesy copies of the following docket items associated with
 Defendant Nektar Therapeutics’s (“Nektar”) Objections to Magistrate Judge Hall’s April 12,
 2021 Order (D.I. 62):

      Date          Docket No.                               Description
   March 26,              48      Nektar’s Opening Letter Brief
     2021
   March 26,              50      Plaintiffs’ Opening Letter Brief
     2021
    April 5,              54      Plaintiffs’ Responsive Letter Brief
     2021
    April 5,              55      Nektar’s Responsive Letter Brief
     2021


          Should Your Honor have any questions, counsel is available at the Court’s convenience.

                                                        Respectfully,

                                                        /s/ Kelly E. Farnan

                                                        Kelly E. Farnan (#4395)

 Encl.

 cc: Counsel of Record (by CM/ECF w/o encl.)




 RLF1 25177526v.1
